Citation Nr: 1728501	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-22 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mental stress, anxiety, and depression. 

2.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides and/or asbestos.

3.  Entitlement to service connection for gout, to include as due to exposure to herbicides and/or asbestos.

4.  Entitlement to service connection for hepatitis C, to include as due to exposure to herbicides and/or asbestos.

5.  Entitlement to service connection for a left knee disorder, to include as due to exposure to herbicides and/or asbestos.

6.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides and/or asbestos.

7.  Entitlement to service connection for generalized arthritis, to include as due to exposure to herbicides and/or asbestos.


REPRESENTATION

Veteran represented by:	


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona, and a July 2011 rating decision by the RO in Boise, Idaho.   Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of that proceeding is associated with the record.

In April 2013, the Board dismissed a claim for service connection for a lumbar spine disorder and denied service connection for elevated uric acid levels, a skin disorder, gout, elevated prostate levels, hepatitis C, a left knee disorder, erectile dysfunction, generalized arthritis, and high cholesterol.  The Board also remanded a claim for service connection for an acquired psychiatric disorder for additional development. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Order, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties to vacate and remand the portion of the Board's April 2013 decision that denied entitlement to service connection for a skin disorder, gout, hepatitis C, a left knee disorder, erectile dysfunction, and generalized arthritis.

The Board notes that the November 2013 Joint Motion specifically indicated that the Veteran withdrew his appeal as to the denial of entitlement to service connection for elevated uric acid levels, elevated prostate levels, and high cholesterol.  Therefore, those issues are not on appeal, and no further consideration is necessary. 

In November 2013, the Board remanded the claim for service connection for an acquired psychiatric disorder for additional development.  The Board remanded the remaining issues on appeal in a September 2014.  The case has since been returned to the Board for further review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Regarding the claims for service connection for a skin disorder, gout, hepatitis C, a left knee disorder, erectile dysfunction, and generalized arthritis, a remand is necessary to ensure compliance with the Board's prior remand directives.   In September 2014, the Board directed the AOJ to issue a supplemental statement of the case (SSOC), if the benefits sought on appeal were not granted.  However, the AOJ did not thereafter readjudicate the claims or issue an SSOC.  Moreover, in April 2017, the AOJ indicated that the Veteran's representative waived initial consideration of the evidence by the AOJ.  However, the Board notes that the waivers submitted by the Veteran's representative applied only to the specific evidence submitted by the Veteran.  There is no indication that the Veteran's representative submitted a waiver of initial AOJ consideration of the other evidence of record, to include the VA medical records obtained by VA.  Therefore, a remand is necessary for issuance of an SSOC.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Moreover, the Veteran has contended that he was exposed to herbicides while stationed at Camp Sukiran, Okinawa, from August 1964 to September 1965.  Specifically, the Veteran reported that his duties as a warehouseman involved transporting and handling 55 gallon drums of herbicides.  See, e.g., March 2011 and February 2017 statements in support of claim.  However, the record does not reflect that all proper development has been conducted to verify the Veteran's claimed exposure.  In particular, it is unclear if the AOJ undertook all of the development specified in the VA Adjudication Procedures Manual (M21-1) for verifying herbicide exposure on a factual basis in locations other than in the Republic of Vietnam or the Korean demilitarized zone.  See M21-1.IV.ii.1.H.7.a.  Therefore, on remand the AOJ should make reasonable efforts to verify the Veteran's potential exposure to herbicide agents.  

Regarding the claim for service connection for an acquired psychiatric disorder, a remand is necessary for additional efforts to attempt to verify the Veteran's reported in-service stressors.  The Veteran has reported that he served on a burial detail for six months in the summer of 1967 while he was stationed at the Marine Corps Recruiting Depot in San Diego, California.  See, e.g., September 2009 PTSD stressor statement; August 2015 statement in support of claim.  His service personnel records show that he was assigned to the Service Company, H&S Battalion, and stationed at the Marine Corps Recruiting Depot from January 1966 to June 1967.  In May 2009, the AOJ issued a formal finding of lack of information to verify stressors.  However, the Veteran subsequently submitted an April 2013 statement from S.M. (initials used to protect privacy) who reported that he served on burial duty with the Veteran while stationed at the Marine Corps Recruiting Depot.  Therefore, on remand, the AOJ should ensure that proper development has been accomplished to verify the Veteran's reported stressor.  If his in-service stressor is corroborated, the AOJ should schedule him for a VA examination to determine the nature and etiology of his acquired psychiatric disorder. 

Furthermore, in April 2013, the Board directed the AOJ to obtain an October 1, 2012, VA psychiatric record and notify the Veteran of any inability to obtain the record.  The record reflects that the AOJ requested the October 1, 2012, VA psychiatric record from the Phoenix VAMC in June 2013.   In addition, a September 2013 report of general information indicated that the Phoenix VAMC informed the AOJ that their system did not contain an October 1, 2012, VA psychiatric report.  However, it appears that the Veteran was not provided proper notice of the inability to obtain his record.  

In this regard, the Board notes that a September 2013 SSOC referenced the negative response noted in the September 2013 report of general information.  However, as noted in the November 2013 remand, it appears that the September 2013 SSOC was mailed to an incorrect address.  Moreover, there is no indication that the AOJ sent the Veteran an additional copy of the September 2013 SSOC, and no reference was made to the October 1, 2012, VA psychiatric record in the July 2016 SSOC.  Therefore, on remand, the AOJ should ensure that proper development has been conducted to obtain the October 1, 2012, VA psychiatric record, and notify the Veteran of the inability to obtain any records in accordance with 38 C.F.R. § 3.159(e).   See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran and his representative a copy of the September 2013 SSOC.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorders on appeal that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Phoenix VAMC dated from March 2016 to the present and an October 1, 2012, VA psychiatric record.

If any requested records are not available, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

3.  The AOJ should take any appropriate steps consistent with the procedures outlined in the M21-1 to attempt to verify the Veteran's claimed herbicide exposure while he was stationed at Camp Sukiran, Okinawa, from August 1964 to September 1965.   

All attempts and responses should be documented in the claims file.

4.  The AOJ should take all appropriate steps to attempt to verify the Veteran's claimed stressor concerning his service on a burial detail while stationed at the Marine Corps Recruiting Depot, in San Diego, California, from June 1966 to June 1967, to include contacting the appropriate facilities to request unit histories or other appropriate records. 

The AOJ should specifically document the attempts that were made to corroborate the claimed stressors.  

5.  After completing the foregoing development, if the AOJ has determined the evidence establishes the occurrence of an alleged in-service stressor, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  The examiner should specifically consider the private medical opinions of record.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service. 

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

7.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal, to specifically include the issues of entitlement to service connection for a skin disorder, gout, hepatitis C, a left knee disorder, erectile dysfunction, generalized arthritis, an acquired psychiatric disorder.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




